FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS MALDONADO-HERNANDEZ,                        No. 08-72394

               Petitioner,                       Agency No. A028-496-894

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Luis Maldonado-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

government’s appeal from an immigration judge’s (“IJ”) decision granting his

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo claims of constitutional violations in immigration

proceedings, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we dismiss

in part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that

Maldonado-Hernandez failed to show exceptional and extremely unusual hardship

to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005).

      Contrary to Maldonado-Hernandez’s contention, the BIA did not violate due

process by reviewing de novo the IJ’s hardship determination. See 8 C.F.R.

§ 1003.1(d)(3)(ii).

      Maldonado-Hernandez’s contention that the BIA failed to consider his

psychological report fails because he has not overcome the presumption that the

BIA reviewed the record. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96

(9th Cir. 2000).

      Maldonado-Hernandez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DISMISSED in part, DENIED in part.




                                           2                                 08-72394